       Case 2:20-cr-20054-DDC-TJJ Document 1 Filed 09/23/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS
                             (KANSAS CITY DOCKET)

UNITED STATES OF AMERICA

                        Plaintiff,

      v.                                                Case No. 20-20054-DDC-TJJ

OSCAR MARQUEZ MARTINEZ,                                 FILED UNDER SEAL
JUAN CARLOS CHAVEZ VALDIVIAS,
   a.k.a. “Playboy,”
STEVE CAMPOS,
   a.k.a. “Sobrino,”
MISAEL HERNANDEZ MAYORAL,
   a.k.a. “Choo Choo the Clown,” and
AMBER JESSE SAUZA HERNANDEZ,
   a.k.a. “Ambar Jesse Sernas,”

                        Defendants.



                                        INDICTMENT

       The Grand Jury charges:

                                           COUNT 1

       Beginning on or about February 1, 2019, and continuing to on or about April 15, 2020,

both dates being approximate and inclusive, in the District of Kansas and elsewhere, the

defendants,

                            OSCAR MARQUEZ MARTINEZ,
                          JUAN CARLOS CHAVEZ VALDIVIAS,
                                      a.k.a. “Playboy,”
                                     STEVE CAMPOS,
                                      a.k.a. “Sobrino,”
                           MISAEL HERNANDEZ MAYORAL,
                            a.k.a. “Choo Choo the Clown,” and
                          AMBER JESSE SAUZA HERNANDEZ,
                               a.k.a. “Ambar Jesse Sernas,”



                                                1
       Case 2:20-cr-20054-DDC-TJJ Document 1 Filed 09/23/20 Page 2 of 13




knowingly and intentionally combined, conspired, and agreed together and with other persons

known and unknown to the grand jury, to commit the following offenses against the United

States: possession with intent to distribute 50 grams or more of methamphetamine and

distribution of 50 grams or more of methamphetamine, a controlled substance, which included

the reasonably foreseeable conduct of other members of the conspiracy, in violation of Title 21,

United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii).

       This was all in violation of Title 21, United States Code, Section 846, and Title 18,

United States Code, Section 2.

                                            COUNT 2

              On or about March 13, 2019, in the District of Kansas, the defendant,

                              OSCAR MARQUEZ MARTINEZ,

knowingly and intentionally distributed 50 grams or more of methamphetamine, a controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii),

and Title 18, United States Code, Section 2.

                                            COUNT 3

       On or about April 3, 2019, in the District of Kansas, the defendant,

                              OSCAR MARQUEZ MARTINEZ,

knowingly and intentionally distributed 50 grams or more of methamphetamine, a controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii),

and Title 18, United States Code, Section 2.

                                            COUNT 4

       On or about May 16, 2019, in the District of Kansas, the defendants,

                           JUAN CARLOS CHAVEZ VALDIVIAS,
                                  a.k.a. “Playboy,” and

                                                 2
       Case 2:20-cr-20054-DDC-TJJ Document 1 Filed 09/23/20 Page 3 of 13




                                       STEVE CAMPOS,
                                        a.k.a. “Sobrino,”

knowingly and intentionally distributed 50 grams or more of methamphetamine, a controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii),

and Title 18, United States Code, Section 2.

                                            COUNT 5

       Beginning on or about September 10, 2019, the exact date being unknown to the

Grand Jury, and continuing to on or about April 15, 2020, both dates being approximate and

inclusive, in the District of Kansas and elsewhere, the defendants,

                           JUAN CARLOS CHAVEZ VALDIVIAS,
                                      a.k.a. “Playboy,”
                                     STEVE CAMPOS,
                                   a.k.a. “Sobrino,” and
                           AMBER JESSE SAUZA HERNANDEZ,
                               a.k.a. “Ambar Jesse Sernas,”

willfully and knowingly conspired and agreed together and with each other, and with others

known and unknown to the Grand Jury, to commit certain offenses under Title 18, United States

Code, Section 1956, in that they conducted and attempted to conduct financial transactions

affecting interstate commerce, which transactions involved the proceeds of specified unlawful

activity, that is, conspiracy to distribute and possess with intent to distribute methamphetamine

in violation of Title 21, United States Code, Section 846, and distribution and possession with

intent to distribute methamphetamine in violation of Title 21, United States Code, Sections

841(a)(1); (1) with the intent to promote the carrying on of such specified unlawful activity and

(2) knowing that the transaction was designed in whole and in part to conceal and disguise the

nature, location, source, ownership, and control of the proceeds of said specified unlawful


                                                 3
       Case 2:20-cr-20054-DDC-TJJ Document 1 Filed 09/23/20 Page 4 of 13




activity, and while conducting and attempting to conduct such financial transactions knew the

property involved in the financial transaction represented the proceeds of some form of unlawful

activity, in violation of Title 18, United States Code, Sections 1956(a)(1)(A)(i) and

1956(a)(1)(B)(i).

        This was all in violation of Title 18, United States Code, Sections 1956(h) and 2.

                                             COUNT 6

       On or about September 17, 2019, in the District of Kansas, the defendants,

                            JUAN CARLOS CHAVEZ VALDIVIAS,
                                   a.k.a. “Playboy,” and
                                    STEVE CAMPOS,
                                     a.k.a. “Sobrino,”

knowingly and intentionally used a communication facility, to wit: a telephone, in committing,

causing, and facilitating conspiracy to distribute and possess with intent to distribute

methamphetamine in violation of Title 21, United States Code, Section 846, the offense set forth

in Count 1 of this Indictment and incorporated by reference herein, in violation of Title 21,

United States Code, Section 843(b).

                                             COUNT 7

       On or about September 20, 2019, in the District of Kansas, the defendant,

                            JUAN CARLOS CHAVEZ VALDIVIAS,
                                    a.k.a. “Playboy,”

knowingly and intentionally used a communication facility, to wit: a telephone, in committing,

causing, and facilitating conspiracy to distribute and possess with intent to distribute

methamphetamine in violation of Title 21, United States Code, Section 846, the offense set forth

in Count 1 of this Indictment and incorporated by reference herein, in violation of Title 21,


                                                  4
       Case 2:20-cr-20054-DDC-TJJ Document 1 Filed 09/23/20 Page 5 of 13




United States Code, Section 843(b).

                                             COUNT 8

       On or about September 23, 2019, in the District of Kansas, the defendants,

                            JUAN CARLOS CHAVEZ VALDIVIAS,
                                    a.k.a. “Playboy,” and
                            AMBER JESSE SAUZA HERNANDEZ,
                                a.k.a. “Ambar Jesse Sernas,”

knowingly and intentionally used a communication facility, to wit: a telephone, in committing,

causing, and facilitating conspiracy to distribute and possess with intent to distribute

methamphetamine in violation of Title 21, United States Code, Section 846, the offense set forth

in Count 1 of this Indictment and incorporated by reference herein, in violation of Title 21,

United States Code, Section 843(b).

                                          COUNTS 9 - 11

       On or about the dates given below, in the District of Kansas and elsewhere, the

defendants,

                            JUAN CARLOS CHAVEZ VALDIVIAS,
                                       a.k.a. “Playboy,”
                                      STEVE CAMPOS,
                                     a.k.a. “Sobrino,”and
                            AMBER JESSE SAUZA HERNANDEZ,
                                a.k.a. “Ambar Jesse Sernas,”

as specifically identified below, knowingly conducted and attempted to conduct the following

financial transactions affecting interstate commerce, which involved the proceeds of a specified

unlawful activity, that is, conspiracy to distribute and possess with intent to distribute

methamphetamine in violation of Title 21, United States Code, Section 846, and distribution and

possession with intent to distribute methamphetamine in violation of Title 21, United States


                                                   5
       Case 2:20-cr-20054-DDC-TJJ Document 1 Filed 09/23/20 Page 6 of 13




Code, Section 841(a)(1), (1) with the intent to promote the carrying on of this same specified

unlawful activity, and (2) knowing that the transaction was designed in whole and in part to

conceal and disguise, the nature, location, source, ownership, and control of the proceeds of said

specified unlawful activity, and that while conducting and attempting to conduct such financial

transactions knew that the property involved in the financial transaction represented the proceeds

of some form of unlawful activity as set out below.

  Count     Date of Transaction      Location           Transaction Description          Dollar
                                    Wire Initiated                                       Amount


 9        September 20, 2019        Alma Latino       Wire transfer from sender      $    1,980.00
                                    Americana         “Enrique Camargo” to
                                    Kansas City,      payee “Lluvia Lidia
                                    Kansas            Higuera Chavez” in
                                                      Uruapan, Michoacan,
                                                      Mexico
 10       September 21, 2019        Alma Latino       Attempted wire transfer        $    1,980.00
                                    Americana         from sender “Mario Zamora
                                    Kansas City,      Vargas” to payee “Ma
                                    Kansas            maurilia Alonso Andres” in
                                                      Guasave, Sinaloa, Mexico

 11       September 23, 2019        Alma Latino       Attempted wire transfer        $    1,980.00
                                    Americana         from sender “Mario Zamora
                                    Kansas City,      Vargas” to payee “Ma
                                    Kansas            maurilia Alonso Andres” in
                                                      Guasave, Sinaloa, Mexico


       This was all in violation of Title 18, United States Code, Sections 2, 1956(a)(1)(A)(i),

and 1956(a)(1)(B)(i).

                                           COUNT 12

       On or about September 24, 2019, in the District of Kansas, the defendants,

                           JUAN CARLOS CHAVEZ VALDIVIAS,
                                         6
       Case 2:20-cr-20054-DDC-TJJ Document 1 Filed 09/23/20 Page 7 of 13




                                   a.k.a. “Playboy,” and
                            AMBER JESSE SAUZA HERNANDEZ,
                               a.k.a. “Ambar Jesse Sernas,”

knowingly and intentionally used a communication facility, to wit: a telephone, in committing,

causing, and facilitating conspiracy to distribute and possess with intent to distribute

methamphetamine in violation of Title 21, United States Code, Section 846, the offense set forth

in Count 1 of this Indictment and incorporated by reference herein, in violation of Title 21,

United States Code, Section 843(b).

                                            COUNT 13

       On or about October 22, 2019, in the District of Kansas, the defendant,

                                        STEVE CAMPOS,
                                         a.k.a. “Sobrino,”

knowingly and intentionally used a communication facility, to wit: a telephone, in committing,

causing, and facilitating conspiracy to distribute and possess with intent to distribute

methamphetamine in violation of Title 21, United States Code, Section 846, and distribution of

50 grams or more of methamphetamine in violation of Title 21, United States Code, Section

841(a)(1), the offenses set forth in Counts 1 and 14 of this Indictment and incorporated by

reference herein, in violation of Title 21, United States Code, Section 843(b).

                                            COUNT 14

       On or about October 22, 2019, in the District of Kansas, the defendant,

                                        STEVE CAMPOS,
                                         a.k.a. “Sobrino,”




                                                  7
       Case 2:20-cr-20054-DDC-TJJ Document 1 Filed 09/23/20 Page 8 of 13




knowingly and intentionally distributed 50 grams or more of methamphetamine, a controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii),

and Title 18, United States Code, Section 2.

                                           COUNT 15

       On or about January 23, 2020, in the District of Kansas, the defendants,

                           JUAN CARLOS CHAVEZ VALDIVIAS,
                                      a.k.a. “Playboy,”
                                     STEVE CAMPOS,
                                   a.k.a. “Sobrino,” and
                            MISAEL HERNANDEZ MAYORAL,
                              a.k.a. “Choo Choo the Clown,”

knowingly and intentionally distributed 50 grams or more of methamphetamine, a controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii),

and Title 18, United States Code, Section 2.

                                           COUNT 16

       On or about March 16, 2020, in the District of Kansas, the defendants,

                           JUAN CARLOS CHAVEZ VALDIVIAS,
                                    a.k.a. “Playboy,”
                                   STEVE CAMPOS,
                                  a.k.a. “Sobrino,” and

knowingly and intentionally distributed 50 grams or more of methamphetamine, a controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii),

and Title 18, United States Code, Section 2.

                                   FORFEITURE NOTICE

       1.      The allegations contained in Counts 1-16 of this Indictment are hereby re-alleged

and incorporated by reference for the purpose of alleging forfeiture pursuant to Title 21, United


                                                 8
       Case 2:20-cr-20054-DDC-TJJ Document 1 Filed 09/23/20 Page 9 of 13




States Code, Section 853, Title 18, United States Code, Section 924(d) and Title 28, United

States Code, Section 2461(c).

                        CONTROLLED SUBSTANCE FORFEITURE

       2.      Upon conviction of the offenses identified in Counts 1, 2-4, 6-8, and 12-16 of this

Indictment, the defendants,

                             OSCAR MARQUEZ MARTINEZ,
                           JUAN CARLOS CHAVEZ VALDIVIAS,
                                       a.k.a. “Playboy,”
                                      STEVE CAMPOS,
                                       a.k.a. “Sobrino,”
                            MISAEL HERNANDEZ MAYORAL,
                             a.k.a. “Choo Choo the Clown,” and
                           AMBER JESSE SAUZA HERNANDEZ,
                                a.k.a. “Ambar Jesse Sernas,”

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

property constituting or derived from any proceeds obtained, directly or indirectly, as the result

of such offense, and any property used or intended to be used, in any manner or part, to commit

or facilitate the commission of the offenses, including a forfeiture judgment imposed against

each defendant in an amount that equals the amount of proceeds obtained by that defendant.

                           MONEY LAUNDERING FORFEITURE

       3.      Pursuant to Title 18, United States Code, Section 982(a)(1), upon conviction of an

offense in violation of Title 18, United States Code, Section 1956, as set forth in Counts 5 and 9

through 11, the defendants,

                           JUAN CARLOS CHAVEZ VALDIVIAS,
                                      a.k.a. “Playboy,”
                                     STEVE CAMPOS,
                                    a.k.a. “Sobrino,”and
                           AMBER JESSE SAUZA HERNANDEZ,
                               a.k.a. “Ambar Jesse Sernas,”




                                                 9
       Case 2:20-cr-20054-DDC-TJJ Document 1 Filed 09/23/20 Page 10 of 13




shall forfeit to the United States of America any property, real or personal, involved in such

offense, and any property traceable to such property. The property to be forfeited includes a

forfeiture money judgment in an amount equal to the amount of money involved in the money

laundering violations set out in Counts 5 and 9 through 11 for which the defendants are jointly

and severally liable.

                                      SUBSTITUTE ASSETS

        4.      If any of the property described above, as a result of any act or omission

of the defendants:

        a. cannot be located upon the exercise of due diligence;

        b. has been transferred or sold to, or deposited with, a third party;

        c. has been placed beyond the jurisdiction of the court;

        d. has been substantially diminished in value; or

        e. has been commingled with other property which cannot be divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, ' 853(p).

                                                       A TRUE BILL.



DATED: September 23, 2020                               s/ Foreperson
                                                       FOREPERSON OF THE GRAND JURY

 Sheri Catania # 17907 for
STEPHEN R. MCALLISTER,
Ks. S. Ct. No. 15845
United States Attorney
District of Kansas
500 State Ave., Suite 360
Kansas City, KS 66101
(913) 551-6730 / (913) 551-6541 (fax)
Stephen.mcallister@usdoj.gov

                                                  10
      Case 2:20-cr-20054-DDC-TJJ Document 1 Filed 09/23/20 Page 11 of 13




(It is requested that trial of the above captioned case be held in Kansas City, Kansas.)




                                                11
       Case 2:20-cr-20054-DDC-TJJ Document 1 Filed 09/23/20 Page 12 of 13




                                          PENALTIES

Count 1:
Conspiracy to possess with intent to distribute and to distribute 50 grams or more of
methamphetamine, 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A)(viii) and 18 U.S.C. § 2

   #   NLT 10 years, NMT Life Imprisonment;
   #   NMT $10,000,000 fine;
   #   NLT 5 years supervised release;
   #   Forfeiture allegation; and
   #   $100 special assessment fee.

       If the defendant has a prior conviction for a serious drug felony or serious violent felony
       the penalties are:

   #   NLT 15 years, NMT Life Imprisonment;
   #   NMT $20,000,000 fine;
   #   NLT 10 years supervised release;
   #   Forfeiture allegation; and
   #   $100 special Assessment.

       If the defendant has two or more prior convictions for a serious drug felony or serious
       violent felony the penalties are:

   #   NLT 25 years, NMT Life Imprisonment;
   #   NMT $20,000,000 fine;
   #   NLT 10 years supervised release;
   #   Forfeiture allegation; and
   #   $100 special assessment fee.

Counts 2-4 and 14-16:
Distribution of 50 grams or more of methamphetamine, 21 U.S.C. § 841(a)(1) and
841(b)(1)(A)(viii) and 18 U.S.C. § 2.

   #   NLT 10 years, NMT Life Imprisonment;
   #   NMT $10,000,000 fine;
   #   NLT 5 years supervised release;
   #   Forfeiture allegation; and
   #   $100 special assessment fee.

       If the defendant has a prior conviction for a serious drug felony or serious violent felony
       the penalties are:

   #   NLT 15 years, NMT Life Imprisonment;
   #   NMT $20,000,000 fine;
   #   NLT 10 years supervised release;
   #   Forfeiture allegation; and
                                                12
       Case 2:20-cr-20054-DDC-TJJ Document 1 Filed 09/23/20 Page 13 of 13




   # $100 special Assessment.

       If the defendant has two or more prior convictions for a serious drug felony or serious
       violent felony the penalties are:

   #   NLT 25 years, NMT Life Imprisonment;
   #   NMT $20,000,000 fine;
   #   NLT 10 years supervised release;
   #   Forfeiture allegation; and
   #   $100 special assessment fee.

Count 5:
Conspiracy to Launder Money, 18 U.S.C. §§ 1956(h) and 2

   #   NMT 20 years imprisonment;
   #   NMT $500,000.00 fine;
   #   NMT 3 years supervised release;
   #   Forfeiture Allegation; and
   #   $100.00 special assessment fee.

Counts: 6-8 and 12-13:
Use of a communication facility, 21 U.S.C. § 843 and 18 U.S.C. § 2.

   #   NMT 4 years imprisonment;
   #   NMT $250,000 fine;
   #   NMT 3 years supervised release;
   #   Forfeiture allegation; and
   #   $100 special assessment fee.

Counts 9-11:
Money Laundering, 18 U.S.C. ' 1956(a)(1)(A)(i), 1956(a)(1)(B)(i) and 2

   #   NMT 20 years imprisonment;
   #   NMT $500,000.00 fine;
   #   NMT 3 years supervised release;
   #   Forfeiture Allegation; and
   #   $100.00 special assessment fee.




                                               13
